Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4, 6-8, 10-11, 15-18, and 20 are objected to because of the following informalities:  
In claim 1, line 4, it appears Applicant intended “the plurality of the diagnostic locations” to read --the plurality of diagnostic locations--
In claim 2, line 1, it appears Applicant intended “claim 1, comprising” to read --claim 1, further comprising--
In claim 3, line 1, it appears Applicant intended “claim 1, comprising” to read --claim 1, further comprising--
In claim 3, line 1, it appears Applicant intended “the plurality of the diagnostic locations” to read --the plurality of diagnostic locations--
In claim 4, line 1, it appears Applicant intended “claim 1, comprising” to read --claim 1, further comprising--
In claim 4, line 1, it appears Applicant intended “the diagnostic locations” to read --the plurality of diagnostic locations--
In claim 6, line 1, it appears Applicant intended “claim 5, comprising” to read --claim 5, further comprising--
In claim 7, line 1, it appears Applicant intended “claim 6, comprising” to read --claim 6, further comprising--
In claim 8, line 3, it appears Applicant intended “a memory” to read --a non-transitory memory--
In claim 8, line 7, it appears Applicant intended “the receipt” to read --receipt--
In claim 8, line 7, it appears Applicant intended “the plurality of the diagnostic locations” to read --the plurality of diagnostic locations--
In claim 10, line 2, it appears Applicant intended “the plurality of the diagnostic locations” to read --the plurality of diagnostic locations--
In claim 11, line 2, it appears Applicant intended “the diagnostic locations” to read --the plurality of diagnostic locations--
In claim 15, line 5, it appears Applicant intended “the plurality of the diagnostic locations” to read --the plurality of diagnostic locations--
In claim 16, line 2, it appears Applicant intended “by a processor” to read --by the processor--
In claim 17, line 2, it appears Applicant intended “by a processor” to read --by the processor--
In claim 17, line 3, it appears Applicant intended “the plurality of the diagnostic locations” to read --the plurality of diagnostic locations--
In claim 18, line 2, it appears Applicant intended “by a processor” to read --by the processor--
In claim 18, line 3, it appears Applicant intended “the diagnostic locations” to read --the plurality of diagnostic locations--
In claim 20, line 2, it appears Applicant intended “by a processor” to read --by the processor--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 13-14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, claims 6, 13, and 20 each recite “comprising responsive to the consensus, executing a smart contract to store the diagnostics report on a ledger of the blockchain”, or similar, which is indefinite. It is unclear to what aspect of the consensus the executing a smart contract is in response to, rendering the scope of the claims indefinite. Claims 7 and 14 depend from claims 6 and 13, respectfully, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. For purposes of examination, Examiner will interpret said limitation to mean “comprising responsive to the consensus being reached, executing a smart contract to store the diagnostics report on a ledger of the blockchain”, or similar, as appears to be most consistent with Applicant’s specification. 
Claim 6 recites the limitation "the diagnostics report" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 depends from claim 6, fails to cure said indefiniteness issues, and is thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim 13 recites the limitation "the diagnostics report" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 depends from claim 6, fails to cure said indefiniteness issues, and is thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
20 recites the limitation "the diagnostics report" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1, 8, and 15, Examiner deems a method, comprising: requesting, by a processor of a device, permissions to provide access to a transport to a diagnostic location from a network of a plurality of diagnostic locations; in response to receiving the permissions from the network of the plurality of the diagnostic locations, authenticating the diagnostic location, by the device; providing a pre-stored one-time access key to the transport to the diagnostic location; and receiving, by the device, diagnostics from the diagnostic location to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include requesting permissions to provide access to a transport (consistent with Applicant’ specification) to a diagnostic location from a network of a plurality of diagnostic locations. 
Dey et al. (US PGPub. No. 2019/0378352) is deemed the closest prior art of record, and teaches a method of monitoring vehicle conditions in a blockchain wherein a node in the blockchain may access vehicle records from the blockchain using a concensus authentication approach involving all interested parties including maintenance agencies, among others (Dey ¶0034, ¶0036-0037). Dey fails to teach, however, wherein the request includes permissions to provide access to a transport to a diagnostic location (consistent with Applicant’s specification, as in physical access to the vehicle). 
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15, respectively, and are deemed allowable at least by virtue of their dependence on allowable claims. 
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objections, outlined above.
Claim rejections under 35 U.S.C. 112(b), outlined above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669